DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Amendment and Response Under 37 CFR 1.111, filed 6/1/2021. 
Claims 1-11, 15-26, and 27-29 (new) are pending. 
Previous rejections of claims 1-11 and 15-26 under 35 USC 103 are withdrawn as necessitated by the amendments to the claims.  New rejections are provide below. 
Previous indication of allowable subject matter now presented in new claims 28-29 is withdrawn in view of prior art, CN 108069436A. A rejection is provided below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15-27 have been considered and are persuasive with respect to the amended claims. Art is added to address wherein the cationic surfactant has a quaternary ammonium group comprising at least one alkyl having at least 12 carbon atoms as claimed. 
New claim 27 recites wherein the cationic surfactant comprises eight specific quaternary ammonium salts having at least one C12+. Thus, this is interpreted as a mixture of the eight compounds. If it was intended to be a compound selected from the eight, this should be amended to indicate such. Further, if this amendment were made, note that the compounds having trimethyl would not meet the limitation of claim 11 (from which 27 depends) where q is 1 or 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0121315) in view of Ellis (WO 2008097481).
With respect to claims 1, 8, 10-11, and 22-25, Zhang teaches a method for dewaxing a hydrocarbon feed, comprising: exposing the hydrocarbon feed to hydrotreating and/or hydrocracking followed by exposing the effluent under effective dewaxing conditions to a molecular sieve catalyst (0082). At least a portion of the crystals of the molecular sieve is crystallized in a process comprising: combining at least water, tetravalent element X, and two directing agents (i.e. a morphology modifier L and directing agent Q) (0026) and heating the mixture for 30 minutes to 48 hours and crystal material recovered (0054). The dominant directing agent may include diquat-6, diquat-5, or any convenient directing agent suitable for use in a synthesis mixture for forming the desired zeolite (0031; 0044-0046). The secondary directing agent may be any which does not substantially alter the structure when included with the dominant agent and conditions (0046). Such include tetraalkyl ammonium salts which may 
Zhang teaches wherein the second directing agent may include tetraalkyl ammonium (0046; 0125) is silent regarding wherein the mixture, or the alkylammonium salt directing agent, includes a quaternary ammonium group having at least one C12-C30 alkyl group. 
Ellis teaches producing high surface area MCM catalyst (0088) (overlapping those of Zhang) which are also formed with structure directing agent as well as secondary agent that includes alkylammonium surfactants (0006; 0009-0011). The compounds include R1R2R3R4N+ wherein R1-4 may each independently be selected from alkyl groups having 6-36 carbon atoms (0006). Specific compounds taught include dimethyldidodecylammonium, decytrimethylammonium, dodecyltirmethylammonium hexadecylmethylammonium salts (0010) where X may be a halogen (0065).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select as the secondary directing agent comprising tetralakyammonium compounds in the process of Zhang a R1R2R3R4N+ wherein R1-4 may each independently be selected from alkyl groups having 6-36 carbon atoms including e.g. dimethyldidodecylammonium or hexadectryimethylammonium halide as taught in Ellis because both teach tetraalkylammonium compounds for producing high surface area catalyst including MCM catalysts. 
With respect to claim 27, Ellis does not expressly teach wherein the secondary directing agent comprises a mixture of the eight claimed compounds. Ellis includes organic directing agent which may include R1R2R3R4N+ wherein R1-4 may each independently be selected from alkyl groups having 6-36 carbon atoms (0006) derived from halides (0065), this includes each of 1R2R3R4N+ wherein R1-4 may each independently be selected from alkyl groups having 6-36 carbon atoms where it is taught to use one or more. Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claims 2 and 26, Zhang further teaches using a source of hydroxide ions (0029) a structure directing agent Q (throughout), and a source of a trivalent element Y (0026). 
With respect to claim 3, Zhang further teaches wherein the catalyst has an alpha value of 10-250 (0052), which overlaps a range of at least 125. 
With respect to claim 4, Zhang further teaches wherein the catalyst has been calcined (0055).
With respect to claim 5, Zhang further teaches wherein the catalyst further comprises a hydrogenation metal comprising Pt, Pd, Ni, W, Co, Mo, or a combination thereof, the amount of hydrogenation metal being at least 0.1 wt % to less than 30 wt % (0051).
With respect to claim 6, Zhang further teaches wherein the catalyst further comprises a binder, a surface area of the binder in the bound catalyst being 100 to 300 m2/g, which overlaps the range of 150 m2/g or less (0085).
claim 7, Zhang further teaches wherein the effective dewaxing conditions comprise a temperature of from 200 to 450 C, a hydrogen partial pressure of from 1.8 MPag to 34.6 MPag (250 psig to 5000 psig), and a hydrogen treat gas rate of from 35.6 to 1781 m3/m3 (0109). 
With respect to claim 9, Zhang teaches wherein the molar ratio of the total amount of structure directing agent (both dominant and secondary) to silica in the mixture can be less than 0.20 or at least 0.01 (0038) and the secondary directing agent may be at least 25% of the combined amount (0126).
With respect to claim 15, Zhang teaches utilizing the same components and thus the mixture is substantially free of water-insoluble components. 
With respect to claim 16, Zhang teaches wherein a source of trivalent element Y is present in the synthesis mixture and Y is Al, and a ratio of (n)SiO.sub.2:Al.sub.2O.sub.3 where n is from 50 to 200 (0037).
With respect to claims 17-20, Zhang teaches wherein the molecular sieve is selected from ZSM-5, ZSM-11, ZSM-22, ZSM-23, ZSM-35, ZSM-48, zeolite Beta, TON (Theta-1), or a combination thereof (0102).
With respect to claims 21, Zhang teaches wherein the feedstock has a T5 boiling point of at least 400F (abstract) a sulfur content of 100 wppm or less, or a combination thereof (0074-0075). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108069436.
With respect to claim 28-29, CN 108069436 teaches a method for producing a beta zeolite using multiple templating agent including a first template, a second biomass template, and a third template of glucose or fructose (page 3). In example 7 (translation page 5), at least a portion of the crystals of the molecular sieve are produced by combining a silica source, aluminum source, NaOH, water, tetraethylammonium hydroxide, BMT (biomass template) and glucose (morphology modifier L, different from directing agent Q) to form a synthesis mixture (see also other examples). The mixture was heated under crystallization conditions for 20 hours to form the crystals of the molecular sieve, the crystals recovered and calcined (example 7). The beta molecular sieve may be used for diesel pour point depressing reactions (i.e. dewaxing a hydrocarbon feed using a catalyst comprising a molecular sieve) under reaction conditions of 5-10 MPa, 400-800 hydrogen to oil ratio, and 1-3/hr LHSV (page 3), i.e. exposing the hydrocarbon feed to a catalyst comprising crystals of a molecular sieve under effective dewaxing conditions to form a dewaxed effluent (page 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771